DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-16 are examined.
Allowable Subject Matter
Claim 4 includes, inter alia, “…an extended electrode connecting the first end and the first outer conductor, wherein a thickness on the first end side of the extended electrode is greater than a thickness on the first outer conductor side of the extended electrode”.
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable claim 4, is rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/29/2018, 03/19/2020 and 08/10/2020 have been considered.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first outer conductor…exposed from…the bottom surface in the multilayer body; and 
a second outer conductor…exposed from…the bottom surface in the multilayer body”, in claim 1, and similarly claims 13 and 15 must be shown or the feature(s) canceled from the claim(s).  
Further, the limitations “wherein a line width of the extended electrode is wider than a line width of the coil conductor layer” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 7-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6 and 8-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 2, the phrase “the first end side” (third and fourth line) is not well defined, since the phrase lacks antecedent basis.
Regarding Claim 3, the phrase “the second end side” (third and fourth line) is not well defined, since the phrase lacks antecedent basis.
Regarding Claims 3-6 and 8-12 are indefinite since they depend directly or indirectly on claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (hereinafter Nishikawa), U.S. Patent Application Publication 2017/0110234, in view of Lim, U.S. Patent Application Publication 2015/0294779.
Regarding Claim 1, Nishikawa teaches, a laminated inductor component (Fig. 2) comprising: 
a multilayer body (10) which includes a first side surface (S2) and a second side surface (S3) opposing each other, and a bottom surface (11) connecting the first side surface and the second side surface, and in which a plurality of insulator layers (31-35) is laminated in a lamination direction along the first side surface, the second side surface, and the bottom surface; 
a coil conductor (20) in helical form including a plurality of coil conductor layers (21-24) wound on the insulator layers, and having a coil length (a length between loop conductors L1-L4) parallel to the lamination direction; 
a first outer conductor (52, 62, 72) electrically connected to a first end of the coil conductor and exposed from the first side surface…in the multilayer body; and 
a second outer conductor (41, 51, 61) electrically connected to a second end of the coil conductor and exposed from the second side surface…in the multilayer body,
...  (Nishikawa: Figs. 1-3, para. [0024]).
Nishikawa does not explicitly teach, a first outer conductor…exposed from…the bottom surface in the multilayer body; and 
a second outer conductor…exposed from…the bottom surface in the multilayer body, 
wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length.
However, Lim teaches (Fig. 5), a first outer conductor (21a, 22a)…exposed from…the bottom surface in the multilayer body (100); and 
a second outer conductor (21b, 22b)…exposed from…the bottom surface in the multilayer body (100). (Lim: Figs. 5 and 6, para. [0060], [0062], [0063]).
Further, Lim 2 (second embodiment, Fig. 3) teaches (Fig. 3), wherein a width perpendicular to the lamination direction of each of the first outer conductor (21a, 22a) and the second outer conductor (21b, 22b) is shorter than the coil length (although drawings may not be to scale, Fig. 3 teaches lead parts 21a, 22a, 21b, 22b shorter than the coil length of coil 10 in either the lamination directing or the width direction).  (Lim: Figs. 1-3, para. [0044], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include being exposed from the bottom of Lim, the motivation being that “the first lead parts 21a and 22a may be connected to the first external electrode 41 and the second lead parts 21b and 22b may be connected to the second external electrode 42” [0063].  (Lim: Fig. 5, para. [0063]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include the shorter widths of Lim 2, the motivation being so that the lead parts could connect with the external electrodes while being displaced from an edge of the multilayer body in order to facilitate connection with the external electrodes (41, 42).  (Lim: Fig. 2, para. [0044], [0045]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Nishikawa in view of Lim further teaches, wherein when viewed from a direction orthogonal to the first side surface, an end portion (Nishikawa: an end portion of 52, 62, 72) of the first outer conductor (Nishikawa: 52, 62, 72) on the first end side in the lamination direction overlaps with part of the coil conductor layer (Nishikawa: 20, 21-24) to be an outermost layer on the first end side.  (Nishikawa: Figs. 1-3, para. [0024]).
Regarding Claim 3, the combination of Nishikawa in view of Lim further teaches, wherein when viewed from the direction orthogonal to the first side surface, an end portion (Nishikawa: an end portion of 52, 62, 72) of the first outer conductor (Nishikawa: 52, 62, 72) on the second end side in the lamination direction overlaps with part of the coil conductor layer (Nishikawa: 20, 21-24) to be an outermost layer on the second end side.  (Nishikawa: Figs. 1-3, para. [0024]0).
Regarding Claim 7 and similarly claims 8 and 9, Nishikawa teaches external electrodes (E1, E2) on side surfaces (S2, S3) and mounting surface (S1).  (Nishikawa: Figs. 1-3, para. [0024]).
Nishikawa does not explicitly teach, further comprising: a metal layer covering the first outer conductor, wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface.
However, Lim teaches (Fig. 2), further comprising: a metal layer (41, 42) covering the first outer conductor (21a, 22a, 21b, 22b), wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface (not labeled, bottom of body 100, Fig. 2).  (Lim: Fig. 2, para. [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external terminals of Nishikawa to include the external electrodes of Lim, the motivation being to provide “the first and second internal coil patterns 21 and 22 may be connected to the first external electrode 41” [0032] and mounted in a circuit.  (Lim: Fig. 2, para. [0032]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, Nishikawa teaches, a laminated inductor component (Fig. 2) comprising: 
a multilayer body (10) which includes a first side surface (S2) and a second side surface (S3) opposing each other, and a bottom surface (11) connecting the first side surface and the second side surface, and in which a plurality of insulator layers (31-35) is laminated in a lamination direction along the first side surface, the second side surface, and the bottom surface; 
a coil conductor (20) in helical form including a plurality of coil conductor layers (21-24) wound on the insulator layers, and having a coil length (a length between loop conductors L1-L4) parallel to the lamination direction; 
a first outer conductor (52, 62, 72) electrically connected to a first end of the coil conductor and exposed from the first side surface…surface in the multilayer body; and 
a second outer conductor (41, 51, 61) electrically connected to a second end of the coil conductor and exposed from the second side surface…in the multilayer body, 
wherein both ends in the lamination direction of the first outer conductor and the second outer conductor are positioned on an inner side relative to both ends in the lamination direction of the coil conductor.  (Nishikawa: Figs. 1-3, machine translation, para. [0024]).
Nishikawa does not explicitly teach, a first outer conductor…exposed from…the bottom surface in the multilayer body; and 
a second outer conductor…exposed from…the bottom surface in the multilayer body, 
wherein both ends in the lamination direction of the first outer conductor and the second outer conductor are positioned on an inner side relative to both ends in the lamination direction of the coil conductor.
However, Lim teaches (Fig. 5), a first outer conductor (21a, 22a)…exposed from…the bottom surface in the multilayer body (100); and 
a second outer conductor (21b, 22b)…exposed from…the bottom surface in the multilayer body (100). (Lim: Figs. 5 and 6, para. [0060], [0062], [0063]).
Further, Lim 2 (second embodiment, Fig. 3) teaches (Fig. 3), wherein both ends perpendicular to the lamination direction of the first outer conductor (21a, 22a) and the second outer conductor (21b, 22b) are positioned on an inner side relative to both ends perpendicular to the lamination direction of the coil conductor (although drawings may not be to scale, Fig. 3 teaches lead parts 21a, 22a, 21b, 22b positioned on an inner side relative to both ends of the coil conductor).  (Lim: Figs. 2, 16 and 28, para. [0044], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include being exposed from the bottom of Lim, the motivation being that “the first lead parts 21a and 22a may be connected to the first external electrode 41 and the second lead parts 21b and 22b may be connected to the second external electrode 42” [0063].  (Lim: Fig. 5, para. [0063]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include the both ends positioned on an inner side relative to both ends of Lim 2, the motivation being so that the lead parts could connect with the external electrodes while being displaced from an edge of the multilayer body in order to facilitate connection with the external electrodes (41, 42).  (Lim: Fig. 2, para. [0044], [0045]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, the combination of Nishikawa in view of Lim further teaches, further comprising: 
a metal layer (Lim: 41, 42, Fig. 2) covering the first outer conductor (Lim: 21a, 22a, 21b, 22b), wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface (Lim: not labeled, bottom of body 100, Fig. 2), the motivation being to provide “the first and second internal coil patterns 21 and 22 may be connected to the first external electrode 41” [0032] and mounted in a circuit.  (Lim: Fig. 2, para. [0032]).
Regarding Claim 15, Nishikawa teaches, a laminated inductor component (Fig. 2) comprising: 
a multilayer body (10) which includes a first side surface (S2) and a second side surface (S3) opposing each other, and a bottom surface (11) connecting the first side surface and the second side surface, and in which a plurality of insulator layers (31-35) is laminated in a lamination direction along the first side surface, the second side surface, and the bottom surface; 
a coil conductor (20) in helical form including a plurality of coil conductor layers (21-24) wound on the insulator layers, and having a coil length (a length between loop conductors L1-L4) parallel to the lamination direction; 
a first outer conductor (52, 62, 72) electrically connected to a first end of the coil conductor and exposed from the first side surface in the multilayer body; and 
a second outer conductor (41, 51, 61) electrically connected to a second end of the coil conductor and exposed from the second side surface in the multilayer body, 
wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length.  (Nishikawa: Figs. 1-3, machine translation, para. [0024]).
Nishikawa does not explicitly teach, a first outer conductor…exposed from the bottom surface in the multilayer body; and 
a second outer conductor…exposed from the bottom surface in the multilayer body, 
wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length.
However, Lim teaches (Fig. 5), a first outer conductor (21a, 22a) exposed from the bottom surface in the multilayer body (100); and 
a second outer conductor (21b, 22b) exposed from the bottom surface in the multilayer body (100). (Lim: Figs. 5 and 6, para. [0060], [0062], [0063])
Further, Lim 2 (second embodiment, Fig. 3) teaches (Fig. 3), wherein a width perpendicular to the lamination direction of each of the first outer conductor (21a, 22a) and the second outer conductor (21b, 22b) is shorter than the coil length (although drawings may not be to scale, Fig. 3 teaches lead parts 21a, 22a, 21b, 22b shorter than the coil length of coil 10 in either the lamination directing or the width direction).  (Lim: Figs. 1-3, para. [0044], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include being exposed from the bottom of Lim, the motivation being that “the first lead parts 21a and 22a may be connected to the first external electrode 41 and the second lead parts 21b and 22b may be connected to the second external electrode 42” [0063].  (Lim: Fig. 5, para. [0063]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include the shorter widths of Lim 2, the motivation being so that the lead parts could connect with the external electrodes while being displaced from an edge of the multilayer body in order to facilitate connection with the external electrodes (41, 42).  (Lim: Fig. 2, para. [0044], [0045]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, the combination of Nishikawa in view of Lim further teaches, further comprising: 
a metal layer (Lim: 41, 42, Fig. 2) covering the first outer conductor (Lim: 21a, 22a, 21b, 22b), wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface (Lim: not labeled, bottom of body 100, Fig. 2), the motivation being to provide “the first and second internal coil patterns 21 and 22 may be connected to the first external electrode 41” [0032] and mounted in a circuit.  (Lim: Fig. 2, para. [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALCOLM BARNES/
Examiner, Art Unit 2837
5/06/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837